TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00212-CR



                                  Michael Jude Pirie, Appellant

                                                  v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
           NO. 40555, HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Michael Jude Pirie has filed a pro se notice of appeal from his judgment

of conviction for the offense of evading arrest. In response, the State has filed a motion to dismiss,

arguing that this is a plea-bargain case and that Pirie waived his right to appeal. The record supports

the State’s position. The district court has certified that this is a plea-bargain case, the defendant

has no right of appeal, and the defendant has waived the right of appeal.1 Accordingly, we grant the

State’s motion and dismiss the appeal.2



       1
           See Tex. R. App. P. 25.2(a)(2), (d).
       2
           Pirie, again pro se, has responded to the State’s dismissal motion with a “motion for
declaration” in which he appears to acknowledge that he agreed to a plea bargain on his evading-
arrest offense, but asserts that he did so mistakenly following a discussion with counsel. Pirie cannot
raise such a complaint in this direct appeal. See Cooper v. State, 45 S.W.3d 77, 81-83 (Tex. Crim.
App. 2001). To the extent Pirie is attempting to challenge the voluntariness of his plea, his remedy,
if any, would be through a petition for writ of habeas corpus. See Tex. Code Crim. Proc. art. 11.07;
Ex parte Harrington, 310 S.W.3d 452, 458-59 (Tex. Crim. App. 2010); Cooper, 45 S.W.3d at 82.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on State’s Motion

Filed: April 29, 2015

Do Not Publish




                                             2